IN THE SUPREME COURT, STATE OF WYOMING

                                           2014 WY 78

                                                                       April Term, A.D. 2014

                                                                            June 18, 2014

ROBERT HARRY TURNER, SR.,

Appellant
(Defendant),

v.                                                      S-14-0014, S-14-0093

THE STATE OF WYOMING,

Appellee
(Plaintiff).


                ORDER REVERSING JUDGMENT AND SENTENCE
[¶1] This matter came before the Court upon a “Stipulated Motion to Reverse and Remand,”
e-filed herein June 2, 2014. After a careful review of the motion and the file, this Court finds as
follows. In separate dockets, Appellant pled guilty to two counts of first degree sexual assault.
The two captioned appeals followed.

[¶2] In the present stipulated motion, the parties agree that Appellant’s convictions should be
reversed because he was not given the firearms advisement required by Wyo. Stat. Ann. § 7-11-
507. Specifically, Appellant was not provided the employment or occupational advisement
required by § 7-11-507(a)(ii). Based on that statute and this Court’s precedent, this Court finds
that Appellant’s convictions must be reversed. As this Court has noted, “the legislature directed
that no judgment of conviction be entered without advisement as to the potential loss of firearms
privileges and its effect on employment in occupations requiring an employee to possess a gun.”
Balderson v. State, 2013 WY 107, ¶ 21, 309 P.3d 809 (Wyo. 2013) (emphasis supplied); See
also Starrett v. State, 2012 WY 133, 286 P.3d 1033 (Wyo. 2012); Cobb v. State, 2013 WY 142,
312 P.3d 827 (Wyo. 2013); McEwan v. State, 2013 WY 158, 314 P.3d 1160 (Wyo. 2013);
Pedraza v. State, 2014 WY 24, 318 P.3d 812 (Wyo. 2014); and Parks v. State, 2014 WY 57
(Wyo. 2014). It is, therefore,

[¶3] ORDERED that the “Sentence Order” entered on November 20, 2013, in Big Horn
County District Court Docket CR-2011-3352, be, and hereby is, reversed and vacated. That
matter is remanded to the district court for proceedings consistent with this order; and it is further
[¶4] ORDERED that the “Sentence and Probation Order” entered on February 27, 2014, in
Big Horn County District Court Docket CR-2011-3381, be, and hereby is, reversed and vacated.
That matter is also remanded to the district court for proceedings consistent with this order.

[¶5]   DATED this 18th day of June, 2014.

                                                  BY THE COURT:




                                                  MARILYN S. KITE
                                                  Chief Justice